          Case 1:18-cv-12618-PBS Document 124 Filed 08/29/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

JONATHAN MULLANE,                               )       DOCKET NO. l:18-CV-12618-PBS
                                                )
       Plaintiff,                               )
V.                                              )       Removed from Suffolk Superior Court
                                                )       Docket No. 1884-CV-03686
BREAKING MEDIA, INC. and                        )
THE UNITED ST ATES OF                           )
AMERICA, and FEDERICO A.                        )                                               ,-.,
MORENO, ELIE MYSTAL, and                        )                                   c::
                                                                                  Cl.
                                                                                                <=
                                                                                                cD
                                                                                                        z
                                                                                  _u-,                  0
ALISON W. LEHR,                                 )                                 CJ).
                                                                                                ~
                                                                                                        '?C::.. '.
in their individual
and professional capacities,
                                                )
                                                )
                                                )
                                                                                  -{O
                                                                                  2:!u:•
                                                                                  0--1
                                                                                  --! :;.-:·;
                                                                                  oz..:;
                                                                                  -n--i
                                                                                                c:-,
                                                                                                 t-.)
                                                                                                 --0    ~.-
                                                                                                        r,,

                                                                                                         C/)I'\'!
                                                                                                         CCJ
                                                                                                 :i      -r1
               Defendants.                      )
                                                )
                                                                                  ;:::0
                                                                                   ::S,,-C:>
                                                                                   enc:
                                                                                   ~~
                                                                                                  -..    -n
                                                                                                         ("")
                                                                                                         m


                      STIPULATED MOTION FOR CM/ECF ACCESS


       COMES NOW Plaintiff Jonathan Mullane (hereinafter, "Plaintiff"), and respectfully

moves this Honorable Court for access to the CM/ECF platform and filing system. In support

hereof, Plaintiff states that all Parties have assented to the instant request.

       WHEREFORE, Plaintiff prays for the relief requested herein, supra.



DATED:         This 27th Day of August, 2019            Respectfully submitted,



                                                        JO     THAN MULLANE,
                                                        Pl n iff(prose)
                                                        60 yde Street, Unit #1
                                                        Somerville, MA 02145
                                                        Tel.: (617) 800-6925
                                                        j.mullane@icloud.com
       Case 1:18-cv-12618-PBS Document 124 Filed 08/29/19 Page 2 of 2



                              L.R. 7.I(a)(2) CERTIFICATION

      Pursuant to L.R. 7.l(a)(2), Plaintiff hereby certifies that he conferred with counsel for
Defendants via email correspondence, who assent to the relief requested herein.



                                                  JO     THAN MULLANE,
                                                  Pl i tiff (prose)




                               CERTIFICATE OF SERVICE

I, JONATHAN MULLANE, hereby certify that on August 27, 2019 I served copies of the
foregoing STIPULATED MOTION FOR CM/ECF ACCESS via first class mail, postage prepaid,
to Defendants as specified below:

       Mark Dickison, Esq.                         United States Attorney's Office
       Lawson & W eitzen, LLP                      John Joseph Moakley Courthouse
       88 Black Falcon Avenue, Suite 345           1 Courthouse Way, Suite 9200
       Boston, MA 02210                            Boston, MA 02210
       Tel.: (617) 439-4990                        Tel.: (617) 748-3180
       MDickison@lawson-weitzen.com


                                                  JO     THAN MULLANE,
                                                  Pl nt1 prose
                                                  60 1 cle Street, Unit #1
                                                  Somerville, MA 02145
                                                  Tel.: (617) 800-6925
                                                  j.mullane@icloud.com




                                              2
